Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 January 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the final sentence of the Abstract refers to purported merits or speculative applications of the invention. Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
  In line 10 of page 1, the phrase “by capillary” is confusing and has been interpreted as “by capillary action”, as best understood by Examiner. The aforementioned phrase is used multiple times throughout the specification. Examiner suggests reviewing the entire specification and clarifying what is meant by the phrase “by capillary”. 
In line 16 of page 14, “requires” should be changed to “require”.
Appropriate correction is required.
Claim Objections
Claim 3 objected to because of the following informalities:  In line 4 of claim 3, “series rods” should be changed to “series of rods”, or something similar. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the top" in line 3. There is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites the limitation "the bottom portion" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR 20110050577).

Regarding claim 14, Lee further discloses each of said rods (10) comprising: a cross-sectional shape that extends along a length of said rod, said cross-sectional shape comprising: a centre (contact point 160); a first surface portion (surface adjacent hole 122) a first distance from said centre; and a second surface portion (outermost surface of guide rib 320) a second distance from said centre, wherein said second distance is greater than said first distance (Figs. 1, 3, 4, 8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Tarapaski (US 9,404,232; hereinafter referred to as Tarapaski ‘232). 
Regarding claim 2, Lee further discloses a drain belt comprising a cover (filter member F) placed over the series of rods (100) (Figs. 8 and 9). Lee fails to disclose backfill placed over the cover; and wherein the series of rods, said cover, and said backfill are placed in a trench. Tarapaski ‘232 teaches backfill placed over a cover (drain belt 10); and wherein a cover (10) and said backfill are placed in a trench (Figs. 1 and 4; col. 1, lines 35 - 46; col. 3, lines 52 - 54). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the assembly as disclosed by Lee with the backfill and trench as taught by Tarapaski ‘232 to allow the assembly to provide for subsurface drainage while maintaining the assembly in a fixed location within the ground.
Regarding claim 13, Lee discloses all of the claim limitations except water enters the assembly from below by capillary rise.  Tarapaski ‘232 teaches water enters an assembly from below by capillary rise (see capillary rods 284) (Figs. 11 and 18 - 21; col. 5, lines 44 - 59).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the capillary rods as taught by Tarapaski ‘232 for the rods as disclosed by Lee to increase the surface area through which water can enter the rods for collection and transportation. 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Tarapaski (KR 20050111710).
Regarding claim 3, Lee discloses all of the claim limitations except a pipe having a slot; wherein at least a portion of said series rods passes through said slot in said pipe. Tarapaski ‘710 teaches a pipe 
Regarding claim 4, Lee further discloses a series of rods (pipes 100) comprising a side and an end; and the cover (F) extends over said end, and a drain board comprising the series of rods and the cover (Figs. 8 and 9; paragraph 0032). Lee fails to explicitly teach the side and the end are outside of said pipe. Tarapaski “710 teaches a drain board (10) having a side and an end that are outside of the pipe (20a) (Figs. 2a and 2b). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Lee with the drain board having a side and an end that are outside of the pipe as taught by Tarapaski ‘710 to increase the surface area of a drainage assembly through which water can be drained from the soil.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Bussey, III et al. (US 2011/0056062). 
Regarding claim 5, Lee fails to disclose a mesh; and a cover connected to said mesh along at least two lengths of said cover and said mesh so as to create at least one fillable segment between said mesh and said cover; wherein said series of rods are within said at least one fillable segment. Bussey teaches a mesh (net material 14); and a cover (water permeable membrane material 15) connected to said mesh along at least two lengths of said cover and said mesh so as to create at least one fillable segment between said mesh and said cover; wherein a rod (pipe 13) is within said at least one fillable 
Regarding claim 11, Examiner takes the position that the limitations recited in claim 11 represent intended use.  Therefore, claim 11 fails to further limit claim 5, from which claim 11 depends. Since Lee in view of Bussey teaches the assembly of claim 5 is capable of being connected to a pipe using a standard pipe fitting, the assembly as disclosed above reads on the claim limitations.

Claims 6, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Canevari (US 3,797,250). 
Regarding claims 6 and 10, Lee further discloses a cover (filter member F) that wraps around a length of the series of rods (100) (Figs. 8 and 9; paragraph 0032). Lee fails to disclose the assembly is cylindrical in shape. Canevari teaches an assembly comprising a series of rods (passageways 4) is cylindrical in shape (Fig. 2; col. 2, lines 35 - 50). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the cylindrical shape as taught by Canevari for the rectangular shape as disclosed by Lee as a design consideration within the skill of the art based upon the size and shape of the space available for the assembly and to produce a desired flow pattern. A change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 12, Examiner takes the position that the limitations recited in claim 12 represent intended use.  Therefore, claim 12 fails to further limit claim 10, from which claim 12 depends. Since Lee in view of Canevari teaches the assembly of claim 10 is capable of being connected to a pipe using a standard pipe fitting, the assembly as disclosed above reads on the claim limitations.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Canevari as applied to claim 6 above, and further in view of Stover et al. (US 4,780,165).  Lee in view of Canevari discloses all of the claim limitations except a filament wrapped around the cover and the series of rods. Stover teaches a filament (13) wrapped around a cover (sheath 6) and a rod (pipe 1) (Figure; col. 3, lines 11 - 33) to unite the sheath firmly with the drainage pipe. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the assembly as disclosed above with the filament as taught by Stover to unite the cover firmly on the series of rods.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Canevari as applied to claim 6 above, and further in view of Tarapaski ‘232.  Lee in view of Canevari discloses all of the claim limitations except the bottom portion of the series of rods is uncovered. Tarapaski ‘232 teaches an assembly (unit 200) for collecting and transporting water comprises a cover (216) and the bottom of the assembly is uncovered (Fig. 11; col. 4, line 50 - col. 5, line 33) to provide rigidity to the unit and to help prevent soil from clogging the unit. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the assembly as disclosed above with the cover and uncovered bottom as taught by Tarapaski to provide rigidity to the assembly and to help prevent soil from clogging the assembly, while minimizing the amount of cover material, and the associated manufacturing and transportation costs, required to filter water as it drains down into the assembly by only covering the part of the assembly through which water percolates into the assembly through the soil profile.

9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Canevari as applied to claim 6 above, and further in view of Tarapaski ‘232. Lee in view of Canevari discloses all of the claim limitations except the cover consists of a geotextile or an impermeable material. Tarapaski ‘232 teaches a cover consisting of a geotextile (col. 3, line 33). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the cover as disclosed above with the geotextile material as taught by Tarapaski ‘232 as a design consideration within the skill of the art to provide the cover with desired properties. The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Plowman et al. (US 4,995,759).  Lee discloses all of the claim limitations except each of the rods has crimps along a length thereof.  Plowman teaches a rod (corrugated tube 15) has crimps (corrugations) along a length thereof (Figs. 1 and 2; col. 2, lines 48 - 59) to provide both radial strength and flexibility to the tube.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the rods as disclosed by Lee with the crimps as taught by Plowman to provide both radial strength and flexibility to the rods.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098.  The examiner can normally be reached on M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
8/17/2021